Citation Nr: 1437093	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  08-32 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer to include as due to exposure to chemicals and herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as due to exposure to chemicals and herbicides.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active duty from October 1960 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held on February 9, 2011, in Waco, Texas, before the undersigned who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In October 2011, this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer and peripheral neuropathy, to include as due to exposure to herbicides.  A Veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (2013).  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  Additionally, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, prostate cancer and early-onset neuropathy may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2013).  At issue in this case is whether the Veteran had service in Vietnam to qualify for application of these presumptions.

In October 2011, this matter was last before the Board, at which time it was remanded for further development.  The Board remanded the matter to attempt to obtain copies of the Veteran's pay stubs reflecting special pay status from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository, in an attempt to verify service in Vietnam.  The Board also sought a medical examination and opinion, which were obtained in October 2011.  

The Appeals Management Center (AMC) sought the Veteran's pay records in September 2012 from DFAS.  However, DFAS ultimately responded in January 2013, relating that it did not have any Navy Reserve records dated prior to 1972 and that a search of their records disclosed no Navy Reserve pay records from 1971 to 1980.  The Veteran has indicated that he has no such pay records in his possession.  Based upon these factors, the AMC made a formal finding of unavailability of these records.  

Following the AMC's formal finding of unavailability, two pay records were associated with the claims file in August 2013; however, the source of these records is not apparent from a review of the claims file.  The submission of these records indicates that there are possibly outstanding relevant pay records.  Notably, the AMC did not make any request from JSRRC or any other depository.  Moreover, the Veteran was on active duty at the time he alleges to have set foot in Vietnam.  It thus appears that the limitation of the search by DFAS to only Navy Reserve records may have excluded possibly relevant pay stubs.  Accordingly, further development is necessary in this regard.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2013).

Lastly, the Board notes that in a February 2013 letter, the Veteran related that he had new information regarding his neuropathy claim to provide VA.  Upon remand, the Veteran should be invited to identity any such records, and request VA's assistance in obtaining any such records, should he so desire. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. 
§ 3.159(e).

If the AOJ is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1)  (2013).

2. Obtain a copy of the Veteran's pay stubs which reflect special pay status from the Defense Finance and Accounting Service (DFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate depository.  If the Veteran is shown to have received combat pay, an explanation should be provided as to the circumstances under which a serviceman would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam).  For each request the AOJ is directed to have the potential custodian search all Navy pay records that might be associated with the Veteran's active duty and Navy Reserve service.  Associate all documents obtained with the claims file.  

Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.

3. After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



